The hazard causing this injury, slippery ice on the sidewalk, was incident to and grew out of the operation of the employer's business.
The zone of danger to employees from the operation of a business is a material factor in defining the premises of the employer.
The fundamental basis of compensation laws is to cast upon the business itself a part of the burden of accidents to employees growing out of the relation of employer and employee rather than leave the entire burden to be borne by the employee, the victim of accident.
The employee here was at this place because of her employment, her movement in course of her employment. The time and place, the hazard, the presence and movements of the injured, were all so closely related to the employment, that I am impelled to concur in the opinion of Chief Justice ANDERSON, holding the injury arose out of and in course of the employment within the meaning of our Workmen's Compensation Law (Code 1923, §§ 7534-7597), always to be liberally construed to award rather than to deny compensation.